            Case 1:20-mj-00346-MSN Document 16 Filed 12/11/20 Page 1 of 1 PageID# 42
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


                 United States of America                       )
                             Plaintiff                          )
                                v.                              )      Case No.     1:20-mj-346
                     Majed Talat Hajbeh                         )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         the United States of America                                                                                 .


Date:         12/11/2020                                                                             /s
                                                                                           Attorney’s signature

                                                                                  Danya E. Atiyeh, VA Bar No. 81821
                                                                                       Printed name and bar number
                                                                                   Assistant United States Attorney
                                                                                    United States Attorney's Office
                                                                                         2100 Jamieson Ave.
                                                                                        Alexandria, VA 22314
                                                                                                  Address

                                                                                       danya.atiyeh@usdoj.gov
                                                                                             E-mail address

                                                                                            (703) 299-3700
                                                                                            Telephone number

                                                                                            (703) 837-8242
                                                                                                 FAX number
